                          United States District Court
                                EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

BARBARA MEIER, et al.                            §
                                                 §
v.                                               §   Civil Action No. 4:18-cv-00615
                                                 §   Judge Mazzant
UHS OF DELAWARE, INC., et al.                    §
                                                 §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court are seven motions to strike various expert witnesses filed by both

parties (Dkt. #383; Dkt. #384; Dkt. #386; Dkt. #392; Dkt. #393; Dkt. #434; Dkt. #482). Having

considered the motions and the relevant pleadings, the Court finds that four motions should be

granted in part and denied in part (Dkt. #383; Dkt. #392; Dkt. #393; Dkt. #434) and the remaining

three motions should be denied (Dkt. #384; Dkt. #386; Dkt. #482).

                                       BACKGROUND

       On August 1, 2018, Plaintiff Meier filed her First Amended Petition in the 158th Judicial

District Court of Denton County, Texas (Dkt. #1 ¶ 3). On August 27, 2018, Defendant UHS of

Delaware, Inc. removed the case to this Court (Dkt. #1).

       On October 1, 2018, Plaintiff Meier filed her First Amended Complaint in this Court,

adding Plaintiffs Madison Hough, Jason Hough, Govinda Hough, Crowell, Harvey, McPherson,

Stokes, and Young (Dkt. #11 ¶ 1). Plaintiff Meier also added as Defendants: Universal Health

Services, Inc.; Dr. Sabahat Faheem; Kenneth Chad Ellis; Millwood Hospital LP; Dr. Sejal Mehta;

Dr. Gary Malone; Alan B. Miller; Universal Physicians, P.A.; Dr. Says LLC; MD Reliance, Inc.;

Office Winsome, LLC; Dr. Yupo Jesse Chang; Yung Husan Yao; Dr. Quingguo Tao; Dr.

Harmanpreet Buttar; Behavioral Health Management, LLC; Dr. Jamal Rafique; Hickory Trail
Hospital, LP; Behavioral Health Connections, Inc.; Jan Arnett; and Wendell Quinn (Dkt. #11 ¶¶ 2–

9). 1

          On April 26, 2019, without receiving leave of court, Plaintiffs filed a Second Amended

Complaint, adding Plaintiffs Diane Creel, Lynn Creel, and Jalisa Green (Dkt. #130 ¶¶ 4, 5(j)–(k)). 2

Plaintiffs also added Defendant Dr. Timothy Tom (Dkt. #130 ¶¶ 4, 10(e)).

          On May 28, 2019, Plaintiffs requested leave to file their Third Amended Complaint

(Dkt. #182). Plaintiffs maintained that the new complaint did not add new defendants or causes

of action but simply accounted for new factual and procedural developments (Dkt. #182 at p. 1).

Plaintiffs also attempted to address issues that were raised by Defendants’ motions to dismiss

Plaintiffs’ prior complaints (Dkt. #182 at p. 1). The Court granted Plaintiffs leave to file their

Third Amended Complaint (Dkt. #197).

          Under the operative, Third Amended Complaint, Plaintiffs allege violations of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”) against all Defendants (Dkt. #183

at pp. 55–56). Plaintiffs’ RICO claim is their primary claim, and it is based on Plaintiffs’

allegations that Defendants “engaged in racketeering activities and conspired to fraudulently admit

and detain patients in four hospitals” (Dkt. #183 ⁋ 4). Plaintiffs then allege as “counts in the

alternative” violations of the Rehabilitation Act; violations of the Texas Deceptive Trade Practices

Act (“DTPA”); violations of the Texas Health and Safety Code; violations of the Texas Mental

Health Code; False Imprisonment; Civil Conspiracy; Negligence; Gross Negligence; and

violations of the Texas Civil Practice and Remedies Code (Dkt. #183 at pp. 90–111). 3


1
    Plaintiffs voluntarily dismissed Defendant Miller from the case on December 20, 2018 (Dkt. #30).

2
  Plaintiffs note they requested leave to amend in their responses to Defendants’ motions to dismiss (Dkt. #157 at
pp. 1–2).
3
  Though not causes of action, Plaintiffs also list Respondeat Superior and Exemplary Damages Cap Busting as
“counts in the alternative.” E.g., Turner v. Upton Cty., 915 F.2d 133, 138 n.7 (5th Cir. 1990) (stating that respondeat

                                                          2
         After Plaintiffs filed their Third Amended Complaint, Defendants filed eleven separate

motions to dismiss, many with overlapping issues.                     The Court denied all eleven motions

(Dkt. #381). Ignoring the Court’s request to file one consolidated motion moving forward,

Defendants filed twelve separate motions for summary judgment—many with overlapping issues.

The Court granted in part and denied in part eleven of the motions for summary judgment, and the

Court denied the remaining motion for summary judgment (Dkt. #548).

         Consistent with the parties’ insatiable appetite for motion practice, the parties have now

filed seven motions to strike as follows:

         -   On December 6, 2019, Defendant Sabahat Faheem filed a Motion to Strike or Limit the
             Expert Report and Testimony of Dr. Mark Blotcky (Dkt. #383). Plaintiffs responded
             and filed a sur-reply (Dkt. #431; Dkt. #452).

         -   On December 6, 2019, Defendants filed a Motion to Strike Testimony and Report of
             Plaintiffs’ Expert Roger D. Sanders (Dkt. #384). Plaintiffs responded, and Defendants
             replied (Dkt. #427; Dkt. #439). Plaintiffs then filed a sur-reply (Dkt. #450).

         -   On December 6, 2019, Defendants filed a Motion to Strike Testimony and Report of
             Plaintiffs’ Expert Michael B. Van Amburgh (Dkt. #386). Plaintiffs responded, and
             Defendants replied (Dkt. #430; Dkt. #440). Plaintiffs then filed a sur-reply
             (Dkt. #451).

         -   On December 9, 2019, Defendants filed a Motion to Strike Plaintiffs’ Healthcare
             Finance Expert, Rebecca M.S. Busch (Dkt. #392). Plaintiffs responded, and
             Defendants replied (Dkt. #432; Dkt. #441). Plaintiffs then filed a sur-reply
             (Dkt. #453).

         -   On December 9, 2019, Defendants filed a Joint Motion to Strike Plaintiffs’ Non-
             Retained Experts (Dkt. #393).        Plaintiffs responded, and Defendants replied
             (Dkt. #433; Dkt. #437). Plaintiffs then filed a sur-reply (Dkt. #454).




superior itself is not a cause of action); Sulzer Carbomedics, Inc. v. Or. Cardio-Devices, Inc., 257 F.3d 449, 461 (5th
Cir. 2001) (stating that a claim for punitive damages is not a separate cause of action).


                                                          3
          -   On December 26, 2019, Defendants filed a Joint Motion to Strike Plaintiffs’ Physician
              Expert, Mark Blotcky, M.D. (Dkt. #434). 4 Plaintiffs responded, and Defendants
              replied (Dkt. #431; Dkt. #438). Plaintiffs then filed a sur-reply (Dkt. #452).

          -   On January 21, 2020, Plaintiffs filed their Motion to Strike Defendants’ Experts
              (Dkt. #482). Several groups of Defendants responded (Dkt. #520; Dkt. #522;
              Dkt. #523; Dkt. #525; Dkt. #526; Dkt. #527; Dkt. #528; Dkt. #529), prompting
              Plaintiffs to file two separate replies (Dkt. #551; Dkt. #552). Defendants then filed a
              joint sur-reply (Dkt. #566).

                                         LEGAL STANDARDS

     I.   Untimely Expert Report

          Parties must make timely expert-witness disclosures within the deadlines set by the Court’s

Scheduling Order. State Auto. Mut. Ins. Co. v. Freehold Mgmt., Inc., No. 3:16-CV-2255-L, 2019

WL 1436659, at *21 (N.D. Tex. Mar. 31, 2019) (citing FED. R. CIV. P. 26(a)(2)(D)). “A district

court may grant a party leave to supplement an expert’s report after the deadline in the scheduling

order has expired, but only if good cause is shown under Rule 16(b).” Id.

          The Court considers four factors is evaluating whether good cause exists: (1) the

explanation for the failure to timely disclose; (2) the importance of the testimony; (3) potential

prejudice in allowing the testimony; and (4) the availability of a continuance to cure such prejudice.

See Geiserman v. MacDonald, 893 F.2d 787, 791 (5th Cir. 1990).

    II.   Federal Rule of Evidence 702

          Federal Rule of Evidence 702 provides for the admission of expert testimony that assists

the trier of fact to understand the evidence or to determine a fact in issue. FED. R. EVID. 702. In

Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme Court instructed courts to function

as gatekeepers, and determine whether expert testimony should be presented to the jury. 509 U.S.




4
  Defendant Faheem filed his motion to strike the same expert—on the same grounds—in a separate motion
(Dkt. #383).


                                                   4
579, 590–93 (1993). Courts act as gatekeepers of expert testimony “to make certain that an expert,

whether basing testimony upon professional studies or personal experience, employs in the

courtroom the same level of intellectual rigor that characterizes the practice of an expert in the

relevant field.” Kuhmo Tire Co. v. Carmichael, 526 U.S. 137, 152 (1999).

       The party offering the expert’s testimony has the burden to prove that: (1) the expert is

qualified; (2) the testimony is relevant to an issue in the case; and (3) the testimony is reliable.

Daubert, 509 U.S. at 590–91. A proffered expert witness is qualified to testify by virtue of his or

her “knowledge, skill, experience, training, or education.” FED. R. EVID. 702. Moreover, to be

admissible, expert testimony must be “not only relevant but reliable.” Daubert, 509 U.S. at 589.

“This gate-keeping obligation applies to all types of expert testimony, not just scientific

testimony.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002) (citing Kuhmo, 526 U.S.

at 147).

       In deciding whether to admit or exclude expert testimony, the Court should consider

numerous factors. Daubert, 509 U.S. at 594. In Daubert, the Supreme Court offered the following,

non-exclusive list of factors that courts may use when evaluating the reliability of expert

testimony: (1) whether the expert’s theory or technique can be or has been tested; (2) whether the

theory or technique has been subjected to peer review and publication; (3) the known or potential

rate of error of the challenged method; and (4) whether the theory or technique is generally

accepted in the relevant scientific community. Id. at 593–94; Pipitone, 288 F.3d at 244. When

evaluating Daubert challenges, courts focus “on [the experts’] principles and methodology, not on

the conclusions that [the experts] generate.” Daubert, 509 U.S. at 595.

       The Daubert factors are not “a definitive checklist or test.” Id. at 593. As the Supreme

Court has emphasized, the Daubert framework is “a flexible one.” Id. at 594. The test for



                                                 5
determining reliability can adapt to the particular circumstances underlying the testimony at issue.

Kuhmo, 526 U.S. at 152. Accordingly, the decision to allow or exclude experts from testifying

under Daubert is committed to the sound discretion of the district court. St. Martin v. Mobil Expl.

& Producing U.S., Inc., 224 F.3d 402, 405 (5th Cir. 2000) (citations omitted).

                                           ANALYSIS

        The Court begins by addressing all of Defendants’ motions to strike. It then addresses

Plaintiffs’ motion to strike.

  I.    Defendants’ Motions to Strike Plaintiffs’ Expert Witnesses

            Michael B. Van Amburgh

        Defendants argue that Mr. Van Amburgh’s testimony is unreliable, and thus, inadmissible

under Federal Rule of Evidence 702 (Dkt. #386). Specifically, they argue that Mr. Van Amburgh’s

opinion regarding economic losses is impermissibly speculative and based on arbitrary

assumptions (Dkt. #386 at p. 2). Defendants claim that Mr. Van Amburgh’s opinions are “simply

not supported by the data and methodology provided in his report” (Dkt. #386 at pp. 5–6).

Defendants also take issue with the fact that Mr. Van Amburgh’s opinions do not address

proximate causation, which is a required element of a lost-profits determination in a RICO claim

(Dkt. #386 at pp. 2, 8).

        Plaintiffs counter that Mr. Van Amburgh formed his opinions in compliance with the

valuation standards contained in the “Uniform Standards of Professional Appraisal Practice”

(Dkt. #430 at p. 1). Plaintiffs further detail how Mr. Van Amburgh came to his conclusions in a

method generally accepted in the business analysis and valuation industry (Dkt. #430 at pp. 1–4).

Plaintiffs also argue that, although Mr. Van Amburgh considered causation in making his report,

Plaintiffs do not need to prove proximate cause through Mr. Van Amburgh’s testimony for his

testimony to be admissible under Rule 702 (Dkt. #430 at pp. 4–5). The Court agrees with Plaintiffs

                                                 6
that Mr. Van Amburgh should be allowed to testify under Rule 702—Defendants’ concerns go to

the weight of Mr. Van Amburgh’s testimony, not the admissibility.

         “As a general rule, questions relating to the bases and sources of an expert’s opinion affect

the weight to be assigned that opinion rather than its admissibility and should be left for the jury’s

consideration.” United States v. 14.38 Acres of Land, More or Less Situated in Leflore County, 80

F.3d 1074, 1077 (5th Cir. 1996) (quoting Viterbo v. Dow Chemical Co., 826 F.2d 420, 422 (5th

Cir.1987)). Defendants here challenge the bases and sources of Mr. Van Amburgh’s opinion—

they claim that his opinions are based on arbitrary assumptions and not supported by the data.

Cross examination is the proper way to expose these alleged deficiencies.              Indeed, cross

examination is preferred because “[i]t is the role of the adversarial system, not the court, to

highlight weak evidence . . . .” Primrose Operating Co. v. Nat’l Am. Ins. Co., 382 F.3d 546, 562

(5th Cir. 2004); see also Mobility Workx, LLC v. Cellco P’ship, 4:17-CV-00872, 2019 WL

5721814, at *6 (E.D. Tex. Nov. 5, 2019) (Mazzant, J.).

       Defendants’ other complaint—their assertion that Mr. Van Amburgh’s opinions should be

struck because he does not address proximate causation—presents another issue better addressed

on cross examination. As Plaintiffs note, they are not required to prove proximate cause through

a particular witness. And should Defendants wish to show the jury that Mr. Van Amburgh’s

opinions do not address proximate causation, that can be accomplished through the adversarial

system. See id. Accordingly, Defendants’ Motion to strike Mr. Van Amburgh is denied.

           Mark Blotcky

       Quizzically, there are two separate motions challenging Dr. Blotcky’s expert testimony.

One comes from Defendant Faheem individually (Dkt. #383); the other is a joint motion filed by

all remaining Defendants (Dkt. #434). The arguments are nearly identical. Both motions argue



                                                  7
that Plaintiffs did not comply with Federal Rule of Civil Procedure 26’s disclosure requirements

and that Dr. Blotcky’s expert testimony is unreliable under Federal Rule of Evidence 702.

       Both motions argue that Dr. Blotcky’s expert report is not in compliance with Rule 26

(Dkt. #383 at p. 2; Dkt. #434 at p. 4). Both motions claim that Dr. Blotcky did not explain or

provide the proper factual predicate for his opinions (Dkt. #383 at p. 4; Dkt. #434 at p. 5). The

motions also point to the report’s incomplete and haphazard opinions, and on at least one occasion,

it appears that blanks have been left in place of crucial details (Dkt. #383 at p. 5; Dkt. #434 at p.

6). The motions argue that under the four-factor Geiserman test, these disclosure deficiencies

should result in the exclusion of Dr. Blotcky’s testimony (Dkt. #383 at p. 7; Dkt. #434 at p. 6).

       Both motions also argue that Dr. Blotcky’s testimony does not comply with Rule 702 and

Daubert (Dkt. #383 at p. 9; Dkt. #434 at p. 8). The motions argue that Dr. Blotcky’s opinions are

not based on sufficient facts or data; the motions argue that Dr. Blotcky’s opinions are conclusory

and unreliable; the motions argue that Dr. Blotcky’s opinions just repeat the facts and opinions

contained in the Plaintiffs’ Third Amended Complaint; and the motions argue that Dr. Blotcky

provides no methodology for his conclusions and lacks the qualifications to aid the jury (Dkt. #383

at pp. 9–12; Dkt. #434 at pp. 8–13).

       Plaintiffs concede that Dr. Blotcky’s report is labeled a “preliminary report,” but Plaintiffs

claim that it contained the “lion’s share” of Dr. Blotcky’s opinions (Dkt. #431 at p. 2). While

Plaintiffs do not believe the report is deficient, Plaintiffs claim that supplementation would be

harmless (Dkt. #431 at p. 4). Plaintiffs also counter Defendants’ Daubert challenge, claiming that

Dr. Blotcky’s methodology is reliable and peer reviewed (Dkt. #431 at p. 13). Any complaints

Defendants have, Plaintiffs assert, can and should be addressed through cross examination

(Dkt. #431 at p. 15).



                                                 8
              i.   Disclosure under Rule 26

       Plaintiffs’ disclosure is insufficient under Rule 26(a)(2)(B). For retained or specially

employed experts—which Plaintiffs do not contest Dr. Blotcky is—a party must disclose the

following information in its expert report:

       (i) a complete statement of all opinions the witness will express and the basis and
       reasons for them;
       (ii) the facts or data considered by the witness in forming them;
       (iii) any exhibits that will be used to summarize or support them;
       (iv) the witness’s qualifications, including a list of all publications authored in the
       previous 10 years;
       (v) a list of all other cases in which, during the previous 4 years, the witness testified
       as an expert at trial or by deposition; and
       (vi) a statement of the compensation to be paid for the study and testimony in the
       case.

FED. R. CIV. P. 26(a)(2)(B).

       An expert’s report must be “detailed and complete.” Brumley v. Pfizer, Inc., 200 F.R.D.

596, 603 (S.D. Tex. 2001) (quoting Sierra Club v. Cedar Point Oil Co., Inc., 73 F.3d 546, 571 (5th

Cir. 1996)). “Preliminary reports do not satisfy the express terms of Rule 26.” Id. (citing Sherrod

v. Lingle, 223 F.3d 605, 612 (7th Cir. 2000)). By Plaintiffs’ own admission, Dr. Blotcky’s expert

report does not meet the Rule 26 standard.

       Plaintiffs agree that Dr. Blotcky’s expert report is styled as a “preliminary report.”

(Dkt. #431 at p. 2). Plaintiffs agree that Dr. Blotcky’s report does not contain all of his opinions—

though they justify that fact by claiming it still contains the “lion’s share” of his opinions

(Dkt. #431 at p. 2). Plaintiffs do not address Defendants’ argument that Dr. Blotcky’s report

contains incomplete and haphazard opinions, and on at least one occasion, it appears that blanks

have been left in place of key facts (Dkt. #383 at p. 5; Dkt. #434 at p. 6). Dr. Blotcky’s report does

not constitute “a complete statement of all opinions the witness will express and the basis and




                                                   9
reasons for them.” FED. R. CIV. P. 26(a)(2)(B). The Court finds that Plaintiffs’ disclosure of Dr.

Blotcky’s is insufficient.

         Having determined that Plaintiffs’ disclosure is insufficient, the Court analyzes the four

Geiserman factors to determine the appropriate remedy. Id. at *3. Here, the Court finds that the

appropriate remedy is supplementation.

         The four Geiserman factors are: (1) the explanation for failure to identify the witness;

(2) the importance of the testimony; (3) potential prejudice in allowing testimony; and (4) the

availability of a continuance to cure such prejudice. Geiserman v. MacDonald, 893 F.2d 787, 791

(5th Cir. 1990).

         Defendants argue that the four factors should result in exclusion. First, Defendants claim

that they will be significantly and unfairly disadvantaged in their ability to designate a responsive

expert who can respond to Dr. Blotcky (Dkt. #434 at p. 6). Next, Defendants assert that the

prejudice cannot be cured, as the incomplete report has prolonged the litigation and increased the

cost of defending against this lawsuit (Dkt. #434 at pp. 6–7). Finally, Defendants claim that the

fact that Plaintiffs are able to supplement the report does not warrant a continuance (Dkt. #434 at

p. 7).

         Plaintiffs also address the four factors but conclude that supplementation is sufficient to

cure any prejudice (Dkt. #431 at p. 4). Plaintiffs argue that Dr. Blotcky’s testimony is important

to Plaintiffs, which weighs against exclusion (Dkt. #431 at p. 4). Plaintiffs then claim that the

nondisclosure caused almost no prejudice to Defendants and that any prejudice it did cause can be

cured through supplementation (Dkt. #431 at pp. 4–5).

         The Court agrees with Plaintiffs—supplementation of Dr. Blotcky’s report is sufficient to

cure any prejudice caused by the nondisclosure. A continuance is the “preferred means of dealing



                                                 10
with a party’s attempt to designate a witness out of time.” Bradley v. U.S., 866 F.2d 120, 127 n.11

(5th Cir. 1989). “Excluding [Dr. Blotcky’s] testimony would be a serious sanction for an improper

designation.” See Avneri v. Hartford Fire Ins. Co., 4:16-CV-00917, 2017 WL 4517955, at *3

(E.D. Tex. Oct. 10, 2017) (Mazzant, J.). Here, supplementation is appropriate to cure the prejudice

of nondisclosure. See id. The harsh remedy of exclusion is not needed. Nor do Defendants

meaningfully contest the fact that supplementation is sufficient to cure any prejudice. See

(Dkt. #434 at p. 7). Accordingly, Plaintiffs have fourteen days from the date of this order to

produce a report that is in full compliance with Rule 26.

             ii.   Daubert Challenge

       For the same reasons the Court articulated in its analysis concerning Mr. Van Amburgh,

the Court finds that cross examination—not exclusion—is the proper means for Defendants to

attack the bases and sources of Dr. Blotcky’s opinion. Accordingly, the Court will not strike Dr.

Blotcky’s opinions.

           Rebecca M.S. Busch

       Defendants argue that Plaintiffs did not comply with Federal Rule of Civil Procedure 26’s

disclosure requirements and that Ms. Busch’s expert testimony is unreliable under Federal Rule of

Evidence 702 (Dkt. #392). First, Defendants claim that Ms. Busch’s expert report is an incomplete

and noncompliant preliminary report (Dkt. #392 at p. 5). They argue that Plaintiffs attempted to

file an incomplete report with the hopes of later materially changing the report after the disclosure

deadline passed, which under the four-factor Geiserman test, should result in the exclusion of Ms.

Busch’s testimony (Dkt. #392 at pp. 5–7).

       Defendants also argue that under Rule 702, Ms. Busch’s testimony should be struck as

unreliable (Dkt. #392 at p. 8). Defendants argue that the sources Ms. Busch used to come to her

conclusion are questionable, and they argue that Ms. Busch makes unsupported and speculative

                                                 11
conclusions about several of the Defendants (Dkt. #392 at p. 9). Finally, Defendants argue that

Ms. Busch is unqualified to serve as an expert here (Dkt. #392 at p. 10). Defendants claim that

she is not qualified to opine as to the standard of care of a private psychiatric facility or the standard

of care for psychiatrists, hospitals, or telemedicine physicians (Dkt. #392 at pp. 10–11).

Defendants further take issue with legal conclusions they claim Ms. Busch made regarding federal

regulations and kickbacks (Dkt. #392 at p. 11).

        Plaintiffs first respond to Defendants’ qualification argument; Plaintiffs point out that Ms.

Busch is qualified to serve as an expert, having “literally [written] the book on health care fraud”

(Dkt. #432 at p. 2). Plaintiffs also point to Ms. Busch’s CV to show that she is well qualified in

behavioral health and is a registered nurse (Dkt. #432 at p. 3). Plaintiffs also allude to ongoing

work not on her CV that they claim is governed by non-disclosure agreements to support Ms.

Busch’s qualifications as an expert here (Dkt. #432 at p. 3).

        Next, Plaintiffs assert that Ms. Busch’s report was complete, sufficient, and in compliance

with Rule 26’s disclosure requirements (Dkt. #432 at p. 4). Plaintiffs also claim that Ms. Busch’s

“preliminary” report simply indicated that it could be supplemented if new information turned up

through discovery (Dkt. #432 at pp. 11–12).             Plaintiffs distinguish the case law cited by

Defendants, arguing that Plaintiffs did not file an incomplete report with the hopes of later

materially changing it (Dkt. #432 at p. 11).

               i.   Disclosure under Rule 26

        For the same reasons the Court articulated in its analysis concerning Dr. Blotcky, the Court

finds that Plaintiffs’ disclosure was insufficient but that supplementation is available to cure the

prejudice of nondisclosure. Accordingly, Plaintiffs have fourteen days from the date of this order

to produce a report that is in full compliance with Rule 26.



                                                   12
              ii.   Daubert Challenge

       For the same reasons the Court articulated in its analysis concerning Mr. Van Amburgh,

the Court finds that cross examination—not exclusion—is the proper means for Defendants to

attack the bases and sources of Ms. Busch’s opinion. Accordingly, the Court will not strike Ms.

Busch’s opinions.

           Roger D. Sanders

       Defendants argue that Plaintiffs did not comply with Federal Rule of Civil Procedure

26(a)(2)’s disclosure requirements (Dkt. #384). Defendants’ Rule 26 argument as to Mr. Sanders

is almost identical to their Rule 26 argument with regard to Ms. Busch: Defendants take exception

with the preliminary nature of Mr. Sanders’s written report and the fact that the report references

completing a final report in the future (Dkt. #384 at p. 4). Defendants argue that the report should

be struck under the four-factor Geiserman test (Dkt. #384 at p. 5). Defendants also argue that Mr.

Sanders’s expert testimony should be struck under Rule 702 because it is unreliable (Dkt. #384 at

p. 7). But Defendants use Mr. Sanders’s failure to provide a complete written report as the main

basis for Mr. Sanders’s unreliability (Dkt. #384 at p. 8).

       Plaintiffs argue that the preliminary nature of Mr. Sanders’s report is necessitated by his

subject matter—attorney’s fees (Dkt. #427 at pp. 1–2). Citing Federal Rule of Civil Procedure 54,

Plaintiffs argue that because they are seeking attorney’s fees for costs, and not for damages,

Plaintiffs will need to file their motion for attorney’s fees within fourteen days of the Court’s entry

of judgment (Dkt. #427 at p. 2). So, Plaintiffs assert that the preliminary nature of Mr. Sanders’s

disclosure is necessary because it would be impossible for Mr. Sanders to calculate a final lodestar

prior to the entry of judgment and the filing of their motion for attorney’s fees (Dkt. #427 at p. 6).

The Court agrees with Plaintiffs.



                                                  13
       Mr. Sanders is an attorney’s fees expert—as Plaintiffs alluded to, the issue of attorney’s

fees will only come up after trial. Consistent with the Court’s practice, the Court will allow both

parties to submit affidavits and briefing on attorney’s fees after trial if needed. Mr. Sanders will

not be testifying to the jury about attorney’s fees. Defendants’ challenge of Mr. Sanders’s

allegedly deficient report is not ripe for consideration at this time. Accordingly, the Court will not

strike Mr. Sanders.

           All Experts Plaintiffs Designated as Non-Retained

       Defendants argue that Plaintiffs’ disclosure of their non-retained experts—Amy Offutt,

M.D., Michael Brophy, M.D., David Mechanic, Ph.D., State Representatives Bill Zedler and

Stephanie Klick, Julie Massey, M.D., and Bill Crowell—are deficient for two independent reasons:

(1) all of these experts should have been properly disclosed as specially employed experts under

Rule 26(a)(2)(B); or (2) even if properly characterized as non-retained experts, Plaintiffs did not

make sufficient disclosures under Rule 26(a)(2)(C) (Dkt. #393). Under either theory, Defendants

argue that the four Geiserman factors should result in the exclusion of these witnesses’ testimony

(Dkt. #393).

       Defendants also take exception with a “catch all” Plaintiffs included in their designation,

which stated that Plaintiffs “reserve the right to call as an expert, anyone mentioned in any

deposition or document in this case and reserve the right to allow any designated retained testifying

expert rely upon any of those opinions.” (Dkt. #393).

       Plaintiffs counter by asserting that Defendants have enough time to depose all of the non-

retained experts prior to trial (Dkt. #433). Plaintiffs claim that all of the experts are properly

characterized as non-retained and all have provided a summary of their facts and opinions as

required by Rule 26(a)(2)(C) (Dkt. #433). Plaintiffs also aver that there is “no need to analyze the

Geiserman factors, but the factors weigh in favor of allowing the experts to testify.” (Dkt. #433).
                                                 14
But true to their word, Plaintiffs never actually analyze the Geiserman factors to explain why “the

factors weigh in favor of allowing the experts to testify.” At times, Plaintiffs also provide slightly

more information about the witnesses—information that was absent from their actual disclosures.

       “The distinction between retained and non-retained experts should be interpreted in a

common sense manner.”         DiSalvatore v. Foretravel, Inc., 9:14-CV-00150-KFG, 2016 WL

7742996, at *2 (E.D. Tex. May 20, 2016) (Giblin, Mag. J.) (citing Downey v. Bob’s Discount

Furniture Holdings, Inc., 633 F.3d 1, 7 (1st Cir. 2011)). As the court in DiSalvatore explained:

       A retained expert witness is an expert who, without prior knowledge of the facts
       giving rise to litigation, “is recruited to provide expert opinion testimony.” In
       contrast, a non-retained expert witness’ testimony “arises not from his enlistment
       as an expert, but, rather, from his ground-level involvement in the events giving
       rise to the litigation.”

Id. (quoting Downey, 633 F.3d at 6). It is the Plaintiffs’ burden to demonstrate that their experts

are non-retained experts. See Eagle Oil & Gas Co. v. Travelers Prop. Cas. Co. of Am., 7:12-CV-

00133-O, 2014 WL 3744976, at *8 (N.D. Tex. July 30, 2014).

       But even when a party properly characterizes an expert as non-retained, the party must still

comply with Rule 26(a)(2)(C)’s disclosure requirement. As the Court has held on numerous

occasions, “[w]hen a party fails to provide a meaningful ‘summary of the facts and opinions’

forming the basis of a [non-retained expert’s] testimony, the disclosure is insufficient.” Avneri,

2017 WL 4517955, at *2 (citing Motio, Inc. v. BSP Software LLC, No. 4:12-CV-647, 2016 WL

74425, at *2 (E.D. Tex. Jan. 6, 2016) (Mazzant, J.)). And “referral to depositions is not an adequate

substitute for the summary required by Rule 26.” Motio, 2016 WL 74425, at *2.

       The Court first addresses whether Plaintiffs’ witnesses were properly characterized as non-

retained experts. The Court finds that only Dr. Offutt and Mr. Crowell were properly characterized

as a non-retained experts. Even then, Plaintiffs failed to provide the disclosures required of them

under Rule 26(a)(2)(C).
                                                 15
         As for the remaining five witnesses, the Court finds that they cannot be properly

characterized as non-retained experts; accordingly, their disclosures, which must conform to the

Rule 26(a)(2)(B) standard, are woefully deficient. But under the Geiserman factors, Plaintiffs’

disclosure deficiencies should not result in the non-retained experts automatically being struck.

Instead, the Court orders Plaintiff to properly supplement their disclosures in accordance with Rule

26 within fourteen days. 5

         Finally, Plaintiffs’ “catch-all disclosure” is so plainly violative of Rule 26 that the Court

will grant Defendants’ motion to strike it from Plaintiffs’ disclosure.

                 i.    Amy Offutt, M.D.

         Plaintiffs disclosed Dr. Offutt as a non-retained expert and stated that “Dr. Offutt may

provide evidence of her care and treatment of Tiffany Young and the affect [sic] that the incident

made the basis of this lawsuit had on her, including diagnosis and any prognosis and need for care

and the costs associated with that care.” (Dkt. #376, Exhibit 1). Plaintiffs then argue in their

response to Defendants’ motion that because Dr. Offutt is the treating physician for one of the

individual plaintiffs and will only testify to her personal treatment of that individual plaintiff, Dr.

Offutt properly qualifies as a non-retained expert (Dkt. #433 at p. 1). Defendants counter by

arguing that Dr. Offutt is a retained expert because she “will almost definitely rely on facts

discovered in relation to this lawsuit . . . will likely rely on hypotheticals at trial . . . [and] will also

likely opine as to causation . . . .” (Dkt. #437 at pp. 4–5) (emphasis added).

         The Court agrees with Plaintiffs—given her personal treatment of one of the individual

plaintiffs, Dr. Offutt qualifies as a non-retained expert. See Tolan v. Cotton, CIV.A. H-09-1324,

2015 WL 5332171, at *1 (S.D. Tex. Sept. 14, 2015) (“[A] witness is ‘specially employed’ when


5
 Given where this case is in the litigation, failure to adequately do so in compliance with this order will result in the
expert’s testimony being excluded.

                                                          16
he has no personal involvement in facts giving rise to the litigation, but is engaged to provide

opinion testimony, regardless of whether he is compensated or simply volunteers.”); see also

DiSalvatore, 2016 WL 7742996, at *2. Defendants’ concerns may be well founded, and indeed,

“when a physician goes beyond what he personally saw and did and why as a treating

physician . . . and opines about causation, prognosis or future disability not part of his treatment

. . . the physician must provide an expert report.” Tolan, 2015 WL 5332171, at *1 (collecting and

analyzing cases).      But Defendants’ objections are speculative and premature.         The issues

Defendants anticipate having with Dr. Offutt’s testimony will be addressed if Dr. Offutt begins to

provide those opinions. Since Dr. Offutt is the treating physician for one of the individual

plaintiffs, it is certainly possible for Dr. Offutt’s testimony to be cabined to what Dr. Offutt

personally saw and did as a treating physician. Defendants admit as much in their motion to strike

(Dkt. #393 at p. 8).

       Even though Dr. Offutt is properly characterized as a non-retained expert, Plaintiffs did not

properly provide opposing counsel with the subject matter that Dr. Offutt is expected to testify to

and a “meaningful” summary of the facts and opinions to which Dr. Offutt is expected to use in

her testimony. See FED. R. CIV. P. 26(a)(2)(C); Avneri, 2017 WL 4517955, at *2. Thus, Plaintiffs’

disclosure of Dr. Offutt is not sufficient under Rule 26(a)(2)(C).

       Having determined that Plaintiffs’ disclosure was insufficient, the Court analyzes the four

Geiserman factors to determine the appropriate remedy. Id. at *3. Here, the Court finds that the

appropriate remedy is supplementation.

       The four Geiserman factors are: (1) the explanation for failure to identify the witness;

(2) the importance of the testimony; (3) potential prejudice in allowing testimony; and (4) the

availability of a continuance to cure such prejudice. 893 F.2d at 791. Plaintiffs do not even attempt



                                                 17
to address these four factors in their response other than through their conclusory statement that

the “factors weigh in favor of allowing the experts to testify.” (Dkt. #433). Nor do Plaintiffs

explain their failure to properly disclose Dr. Offutt or the importance of Dr. Offutt’s testimony.

And Defendants’ persuasively argue that Plaintiffs’ nondisclosure will prejudice their ability to

effectively respond to the testimony. The first three factors weigh in favor of exclusion.

       But as the Court noted earlier in this Order, a continuance is the “preferred means of dealing

with a party’s attempt to designate a witness out of time.” Bradley, 866 F.2d at 127 n.11.

“Excluding [Dr. Offutt’s] testimony would be a serious sanction for an improper designation.” See

Avneri, 2017 WL 4517955, at *3. Here, a continuance is available to cure the prejudice of

nondisclosure. See id. The harsh remedy of exclusion is not needed. Accordingly, Plaintiffs have

fourteen days from the date of this order to produce a report that is in full compliance with Rule

26.

             ii.   Michael Brophy, M.D.

       Plaintiffs disclosed Dr. Brophy as a non-retained expert and stated that “Dr. Brophy is a

psychiatrist and may provide evidence of his opinions of Dr. Gary Malone’s care and treatment of

patients who request to leave a hospital AMA and past history.” (Dkt. #376, Exhibit 1). Plaintiffs

seem to argue that Dr. Brophy is properly characterized as a non-retained expert because Dr.

Brophy was not paid and volunteered to testify for Plaintiffs. Plaintiffs are incorrect.

          First, payment of an expert does not determine whether the expert is specially

employed—a witness can qualify as “specially employed” for Rule 26 purposes “regardless of

whether he is compensated or simply volunteers.” Tolan, 2015 WL 5332171, at *1. And from the

information before the Court, Dr. Brophy is not being called to talk about his personal treatment

of an individual plaintiff. Rather, he is being called to give expert opinion about whether an

individual doctor-defendant properly treated an individual plaintiff. This is testimony “beyond
                                                 18
what he personally saw and did” as a treating physician. Tolan, 2015 WL 5332171, at *1

(collecting and analyzing cases). Plaintiffs have not met their burden of showing that Dr. Brophy

will be able to testify about any “ground-level involvement in the events giving rise to the

litigation.” DiSalvatore, 2016 WL 7742996, at *2 (quotation omitted). Accordingly, Dr. Brophy

was improperly characterized as a non-retained expert. So, even if Dr. Brophy’s disclosure would

have been sufficient under Rule 26(a)(2)(C), it is unquestionably insufficient under the operative

rule—Rule 26(a)(2)(B).

        Having determined that Plaintiffs’ disclosure is insufficient, the Court analyzes the four

Geiserman factors to determine the appropriate remedy. Id. at *3. For the same reasons as the

Court explained in relation to Dr. Offutt’s testimony, the Court finds that the appropriate remedy

is supplementation. Plaintiffs have fourteen days from the date of this order to produce a report

that is in full compliance with Rule 26.

             iii.   David Mechanic, Ph.D.

       Plaintiffs disclosed Dr. Mechanic as a non-retained expert and stated that “Dr. Mechanic

is an American Medical Sociologist and may provide evidence of his opinions related to health

care financing, going into some of the fraud and health care spending patterns of the late 80’s and

early 90’s.” (Dkt. #376, Exhibit 1). In Plaintiffs’ response to Defendants’ motion to strike, they

provide absolutely no argument that Dr. Mechanic was properly characterized as a non-retained

expert except to say that Plaintiffs have not paid Dr. Mechanic (Dkt. #433 at p. 3).

       As the Court addressed above with Dr. Brophy, payment of an expert does not determine

whether the expert is specially employed. Tolan, 2015 WL 5332171, at *1. For the same reasons

that the Court articulated when it concluded that Dr. Brophy was improperly characterized as a

non-retained expert, the Court finds that Plaintiffs improperly characterized Dr. Mechanic as a



                                                19
non-retained expert. So, even if Dr. Mechanic’s disclosure would have been sufficient under Rule

26(a)(2)(C), it is unquestionably insufficient under the operative rule—Rule 26(a)(2)(B).

       Having determined that Plaintiffs’ disclosure is insufficient, the Court analyzes the four

Geiserman factors to determine the appropriate remedy. Id. at *3. For the same reasons as the

Court explained in relation to Dr. Offutt’s testimony, the Court finds that the appropriate remedy

is supplementation. Plaintiffs have fourteen days from the date of this order to produce a report

that is in full compliance with Rule 26.

             iv.    State Representatives Bill Zedler and Stephanie Klick

       Plaintiffs disclosed Mr. Zedler and Ms. Klick as non-retained experts and stated that they

would be discussing legislation they have sponsored and their observations from filming a TV

special (Dkt. #433 at pp. 3–4). Again, Plaintiffs’ only rebuttal to Defendants’ challenge is that

Plaintiffs never paid the representatives to testify. For the same reasons that the Court articulated

when it concluded that Dr. Brophy and Dr. Mechanic were improperly characterized as non-

retained experts, the Court finds that Plaintiffs improperly characterized Mr. Zedler and Ms. Klick

as non-retained experts. So, even if Mr. Zedler and Ms. Klick’s disclosures would have been

sufficient under Rule 26(a)(2)(C), they are unquestionably insufficient under the operative rule—

Rule 26(a)(2)(B).

       Having determined that Plaintiffs’ disclosure is insufficient, the Court analyzes the four

Geiserman factors to determine the appropriate remedy. Id. at *3. For the same reasons as the

Court explained in relation to Dr. Offutt’s testimony, the Court finds that the appropriate remedy

is supplementation. Plaintiffs have fourteen days from the date of this order to produce a report

that is in full compliance with Rule 26.




                                                 20
             v.    Julie Massey, M.D.

       Plaintiffs disclosed that Dr. Massey “will have knowledge of recommended compliance

efforts and UHS’s response to them.” (Dkt. #433 at p. 4). In their response, Plaintiffs bolster Dr.

Massey’s credentials and experience and state she is not being paid for testimony—but critically,

Plaintiffs once again cannot manage to explain how Dr. Massey has any “ground-level

involvement in the events giving rise to the litigation.” DiSalvatore, 2016 WL 7742996, at *2.

For the same reasons that the Court articulated when it concluded that Dr. Brophy and Dr.

Mechanic were improperly characterized as non-retained experts, the Court finds that Plaintiffs

improperly characterized Dr. Massey as a non-retained expert. So, even if Dr. Massey’s disclosure

would have been sufficient under Rule 26(a)(2)(C), it is unquestionably insufficient under the

operative rule—Rule 26(a)(2)(B).

       Having determined that Plaintiffs’ disclosure is insufficient, the Court analyzes the four

Geiserman factors to determine the appropriate remedy. Id. at *3. For the same reasons as the

Court explained in relation to Dr. Offutt’s testimony, the Court finds that the appropriate remedy

is supplementation. Plaintiffs have fourteen days from the date of this order to produce a report

that is in full compliance with Rule 26.

             vi.   Bill Crowell

       Mr. Crowell is one of the individual plaintiffs (Dkt. #433 at p. 5). Plaintiffs disclosed that

Mr. Crowell “has significant experience in health care technology, software, billing, and

compliance,” and that he “will testify about non-compliance and offer opinions of the false claims

in this case.” (Dkt. #433 at p. 5). Like Dr. Offutt, Mr. Crowell is properly characterized as a non-

retained expert witness. Also like with Dr. Offutt, Plaintiffs did not properly provide opposing

counsel with the subject matter Mr. Crowell is expected to testify to and a “meaningful” summary



                                                21
of the facts and opinions to which he is expected to testify. See FED. R. CIV. P. 26(a)(2)(C); Avneri,

2017 WL 4517955, at *2. Thus, Plaintiffs’ disclosure of Mr. Crowell is insufficient.

         Having determined that Plaintiffs’ disclosure is insufficient, the Court analyzes the four

Geiserman factors to determine the appropriate remedy. Id. at *3. For the same reasons as the

Court explained in relation to Dr. Offutt’s testimony, the Court finds that the appropriate remedy

is supplementation. Plaintiffs have fourteen days from the date of this order to produce a report

that is in full compliance with Rule 26. 6

               vii.    Plaintiffs’ “Catch-All” Disclosure

         Plaintiffs also “reserve[d] the right to call as an expert, anyone mentioned in any deposition

or document in this case and reserve the right to allow any designated retained testifying expert

rely upon any of those opinions.” (Dkt. #393). Somehow, Plaintiffs’ attempt to justify this so-

called “disclosure” as necessary to allow Plaintiffs to call any witness that might need to be called

as an expert at trial (Dkt. #433 at p. 6).

         It seems axiomatic that an expert witness disclosure—made to allow opposing counsel to

properly prepare for trial and respond to expert testimony—cannot be used to reserve the right to

call any possible witness ever mentioned in discovery as an expert. To conclude otherwise flies

in the face of the Court’s disclosure deadlines, the purpose of disclosure, and Rule 26 itself. See

Newberry v. Disc. Waste, Inc., 4:19-CV-00147, 2020 WL 363775, at *3 (E.D. Tex. Jan. 22, 2020)

(Mazzant, J.) (citing Alexander J. Chern, “Hybrid Witnesses” Are Not Entitled to “Hybrid Rules”,

38 REV. LITIG. 333, 348 (2019)). Accordingly, Plaintiffs will not be allowed to call any witness




6
  Any of Defendants’ objections to Mr. Crowell’s qualifications goes to the weight of his testimony, not the
admissibility of the testimony, and should be properly addressed during cross examination. See Primrose Operating
Co., 382 F.3d at 562 (“[a]s a general rule, questions relating to the bases and sources of an expert’s opinion affect the
weight to be assigned that opinion rather than its admissibility and should be left for the jury’s consideration.”).

                                                          22
at trial under this “catch-all disclosure”—which, on its face, is plainly no disclosure at all. See

FED. R. CIV. P. 26(a)(2). 7

    II.    Plaintiffs’ Motion to Strike All of Defendants’ Expert Witnesses

           Plaintiffs have also filed a motion to strike Defendants’ expert witnesses. Plaintiffs’

motion is scattershot, and it often does not appear that Plaintiffs actually want the Defendants’

experts struck—primarily, Plaintiffs’ motion asks the Court to preemptively limit certain experts

from testifying to information not in their expert reports, and it attacks the cross-designation of

several experts by the various Defendants (Dkt. #482 at p. 1). Plaintiffs’ motions also cursorily

attacks nearly every one of Defendants’ expert reports for not listing how much the expert was

paid and for being electronically, and not physically, signed (Dkt. #482).

           Notable is Plaintiffs’ complete dearth of cited authority in support of their motion.

Plaintiffs’ motion points the Court to just one case from the Southern District of New York—

which Plaintiffs cite only twice—to support their motion to strike nine different expert witnesses

(Dkt. #482). And at times, Plaintiffs simply copy-and-paste the same generalized one-paragraph

“argument,” changing nothing in the paragraph except the names. 8


7
  The Court notes that either party may still call the other side’s expert witnesses at trial. Striking Plaintiffs’ “catch-
all” disclosure does not alter that ability.

8
    Compare (Dkt. #482 at p. 2):

           The designation of Jacobs does not comply with the disclosure rules because the report does not
           state how much Jacobs was paid for the report. Jacobs did not review any records for any Plaintiff
           apart from Troy Harvey. Jacobs does not have any opinions apart from those related to Defendant
           Malone. Accordingly, Jacob’s testimony should be limited to Plaintiff Troy Harvey and
           Defendant Gary Malone. Finally, although Jacobs has impressive educational credentials, he has
           not shown that he is familiar with the standards that apply to practitioners in the state of Texas,
           which has unique rules that relate to the admission and discharge of psychiatric patients[,]

with (Dkt. #482 at pp. 2–3):

           The designation of Schechter does not comply with the disclosure rules because the report does not
           state how much Schechter was paid for the report. Schechter did not review any records for any
           Plaintiffs apart from Yolanda McPherson and Jalisa Green. Schechter does not have any opinions
           apart from those related to Defendant Mehta. Accordingly, Schechter’s testimony should be

                                                           23
        Defendants’ first retort is that Plaintiffs’ objections are either premature or relate to the

weight of the testimony, not its admissibility (Dkt. #520 at pp. 2–7). Defendants next argue Rule

26(a)(2)(B) simply requires the expert report to include a statement of compensation to be paid for

the study and testimony, which the reports provide via a copy of each expert’s fee schedule

(Dkt. #520 at p. 7). Defendants then submit that—in an abundance of caution—they will provide

Plaintiffs with adjusted reports “more directly outlining the experts’ total compensation, as well as

their physical signatures as opposed to the electronic signatures that accompanied the initial expert

disclosures.” (Dkt. #520 at pp. 7–8). But Defendants aver that under the four-factor Geiserman

analysis, striking their expert witnesses for alleged assorted nondisclosures is inappropriate

(Dkt. #520 at p. 8).

        The Court agrees with Defendants. First, all of Plaintiffs’ concerns can and should be

addressed through cross examination. See Primrose Operating Co., 382 F.3d at 562 (“[a]s a

general rule, questions relating to the bases and sources of an expert’s opinion affect the weight to

be assigned that opinion rather than its admissibility and should be left for the jury’s

consideration.”) (quoting 14.38 Acres of Land, 80 F.3d at 1077 (emphasis and alteration in

original). Cross examination is preferred because “[i]t is the role of the adversarial system, not the

court, to highlight weak evidence . . . .” Id.; see also Mobility Workx, 2019 WL 5721814, at *6.

Plaintiffs provide no argument—and no binding or persuasive case law—to allow the Court to

draw a contrary conclusion.




        limited to Plaintiffs Yolanda McPherson and Jalisa Green and Defendant Sejal Mehta. Finally,
        although Schechter has impressive educational credentials, he has not shown that he is familiar with
        the standards that apply to practitioners in the state of Texas, which has unique rules that relate to
        the admission and discharge of psychiatric patients.

(emphasis on the only differences between the two paragraphs added).


                                                         24
        Second, Plaintiffs’ objection that cross-designation of the experts by several of the

individual Defendants should result in those experts being struck is without merit. Just as the

Court held above with regard to Dr. Offutt—one of Plaintiffs’ experts—simply because an expert

could improperly testify to opinions not contained in his report is not a reason to strike the expert.

Instead, the issues Plaintiffs anticipate having with Defendants’ cross-designated experts will be

addressed if they begin to provide opinions not contained in their report at trial. The Court will

not strike Defendants’ expert designation on this ground, and Plaintiffs provide no binding or

persuasive case law to allow the Court to come to a different conclusion.

        Finally, Defendants’ expert witnesses should not be struck for any of the alleged disclosure

deficiencies that Plaintiffs repeatedly copy-and-paste throughout their motion. Plaintiffs do not

even cite, let alone analyze, the four factors outlined in Geiserman. And Defendants have already

submitted to the Court that they will cure the technical deficiencies Plaintiffs’ complain of

(Dkt. #520 at pp. 7–8). The Court is satisfied that this is sufficient, particularly where Plaintiffs

do not make any effort to analyze the relevant law. 9 Accordingly, Plaintiffs’ motion is denied.

                                               CONCLUSION

        It is therefore ORDERED that Defendants’ Motion to Strike Testimony and Report of

Plaintiffs’ Expert Michael B. Van Amburgh (Dkt. #386); Defendants’ Motion to Strike Testimony

and Report of Plaintiffs’ Expert Roger D. Sanders (Dkt. #384); and Plaintiffs’ Motion to Strike

Defendants’ Experts (Dkt. #482) are hereby DENIED.

        It is further ORDERED that Defendant Sabahat Faheem’s Motion to Strike or Limit the

Expert Report and Testimony of Dr. Mark Blotcky (Dkt. #383); Defendants’ Motion to Strike



9
 Because the Court finds that striking Defendants’ expert witnesses is inappropriate in any circumstance, the Court
will not address whether electronically signed expert reports or expert reports with only the expert’s pay table—and
not an actual calculation of the expert’s compensation—are actually violations of Rule 26.

                                                        25
    Plaintiffs’ Healthcare Finance Expert, Rebecca M.S. Busch (Dkt. #392); Defendants’ Joint Motion

    to Strike Plaintiffs’ Non-Retained Experts (Dkt. #393); and Defendants’ Joint Motion to Strike

    Plaintiffs’ Physician Expert, Mark Blotcky, M.D. (Dkt. #434) are hereby GRANTED in part and

    DENIED in part. Plaintiffs’ “catch-all” disclosure is STRUCK.

             It is further ORDERED that Plaintiffs shall produce a report that complies with Federal

    Rule of Civil Procedure 26(a)(2)(B) for Mark Blotcky, Rebecca M.S. Busch, Michael Brophy,

    David Mechanic, Bill Zedler, Stephanie Klick, and Julie Massey within fourteen (14) days.
.
             It is further ORDERED that Plaintiffs shall supplement Amy Offutt and Bill Crowell’s

    Rule 26(a)(2)(C) disclosures to comply with Rule 26(a)(2)(C)’s requirements within fourteen (14)

    days.

            SIGNED this 26th day of February, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                   26
